DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 1-8, 10-13, and 15-16 are pending.
Claims 9 and 14 are canceled.
Claim(s) 1-8, 10-13, and 15-16 are rejected.
Response to Amendment
This Office Action is responsive to the RCE filed on 06/10/2022.
Claims 1, 10, and 11 are amended. Accordingly, the amended claims are being fully considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 6-7, 11-13 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gallagher et al. (US20160167247A1) [hereinafter Gallagher] and further in view of Lay et al. (US20170088207A1) [hereinafter Lay], Bliss et al. (US20170337283A1) [hereinafter Bliss], and Noguchi et al. (US20160132040A1) [hereinafter Noguchi].
Claim 1 (amended):
	Regarding claim 1, Gallagher discloses, “A production line for manufacturing a building block, which comprises at least one component, the production line comprising:” [See the production line (e.g.; assembly line 100) for manufacturing a product (e.g.; sheet metal with holes) with a component (e.g.; metal component): “a certain type of sheet-metal assembly 106 may be conveyed through the vehicle manufacturing assembly 100.” (¶32)… “the sheet-metal assembly 106 is conveyed by the assembly line path 302 in the direction as indicated by direction A.” (¶52)];
	“a central conveyor line;” [See the central conveyor line (e.g.; conveyor line as shown in figure 3A-3C): “the sheet-metal assembly 106 is conveyed by the assembly line path 302 in the direction as indicated by direction A.” (¶52)… “work-performing apparatus 104 may be situated with respect to a conveyor line within the vehicle manufacturing assembly 100 is depicted in FIGS. 3A-3C.” (¶51)];
	“at least one feeding line configured to feed the at least one component to the central conveyor line;” [Examiner notes that applicant’s specification ¶26 describes “feeding line” as “In robotic environments, the feeding line(s) may look like a part of the central conveyor line” as such Gallagher teaches; See the feeding line (e.g.; feeding the sheet metal component to the conveying line path 302) feeds the component to the central conveyor line (e.g.; central conveyor that moves the component through the conveying path 302): “work-performing apparatus 104 positioned adjacent to the assembly line path 302.” (¶51)… “the sheet-metal assembly 106 is conveyed by the assembly line path 302 in the direction as indicated by direction A. The assembly line path 302 brings the sheet-metal assembly 106 to be processed at a predefined location.” (¶52)];
	“a manufacturing tool set configured to process the at least one component;” [See the manufacturing tool set that process the component (e.g.; work performing apparatus 102, 302 that performs processing on the sheet metal component 106): “The work control system 102 is further connected to a work-performing apparatus 104. The work control system 102 generates instructions for controlling the work-performing apparatus 104 to carry out the hole forming processes onto a sheet-metal assembly 106.” (¶28)… “The work-performing apparatus 104 can be any apparatus which exerts different types of forces onto the sheet-metal assembly 106 for carrying out any one or more forming processes. The work-performing apparatus 104 may be a cutting apparatus, such as a laser cutting apparatus or a hydraulically actuated-cutting apparatus. The work-performing apparatus 104 may be used for carrying out different types of processes onto the sheet-metal assembly 106. For example, the work-performing apparatus 104 may be used for forming holes within a sheet-metal assembly 106, either by piercing or cutting.” (¶29)];
	“a control unit configured to control at least one of the central conveyor line, the feeding line, and the manufacturing tool set,” “wherein to control at least one of the central conveyor line, the feeding line, and the manufacturing tool set comprises:” [Examiner notes that claim requires that control unit controls only one of 1. the central conveyor line, 2. the feeding line, or 3. the manufacturing tool set. See the controller 102 controls feeding of the component to the central conveying line (e.g.; introducing the sheet metal to conveyor line 302); controls central conveying line (e.g.; controlling operation of conveyor along 302); and controls the tool set (e.g.; work-performing apparatus 104): “The sheet-metal assembly 106 may be further placed over a carrier assembly (also not shown in FIG. 1), over which it is conveyed through the vehicle manufacturing assembly 100.” (¶32)…“the sheet-metal assembly 106 is conveyed by the assembly line path 302 in the direction as indicated by direction A. The assembly line path 302 brings the sheet-metal assembly 106 to be processed at a predefined location.” (¶52)…“The work control system 102 generates instructions for controlling the work-performing apparatus 104 to carry out the hole forming processes onto a sheet-metal assembly 106.” (¶28)];
	“retrieving an asset-information about the at least one component and/or the manufacturing tool set,” “which comprises searching for a raw asset-information about the at least one component and/or the manufacturing tool set in each database” “wherein the searching for the raw asset-information” “in the” database [Examiner notes that claim requires retrieving asset information about only one of the at least one component and/or the manufacturing tool set. See the asset information of the sheet metal 106 (e.g.; identification, model, and type of component). Examiner notes that in broadest reasonable interpretation the claim requires searching database to retrieve a initial/specification/preset etc. asset information such that any asset information that is included with the type of asset. Gallagher teaches: See the raw asset information of the component is searched in the database, and if it is available then it is retrieved from the database (e.g.; retrieving identification from database, coordinate repository 218): “The assembly detector 110 may determine the type of the sheet-metal assembly 106,” (¶31)… “the type of the sheet-metal assembly 106 is determined. For example, the sensor(s) 108 provided on the work-performing apparatus 104 may detect data representing one or more physical attributes (such as geometry, size, etc.) of the sheet-metal assembly 106. The sensor(s) 108 may also be configured to detect one or more tagged identifiers associated with the sheet-metal assembly 106. The sensor(s) 108 may, based on the physical attribute data or the tagged identifiers, capture certain information associated with the sheet-metal assembly 106. Once the information associated with the sheet-metal assembly 106 is obtained, the same are communicated to the work control system 102.” (¶33)… “The data 210 on the other hand includes assembly identifier 216, coordinate repository 218, and other data 220.” (¶39)… “obtain a plurality of position coordinates from the coordinate repository 218 associated with the identified sheet-metal assembly 106. The coordinate repository 218 may store the position coordinates as a mapping between identifiers associated with different sheet-metal assemblies 106, and their respective position coordinates. Based on the mapping, the location module 212 may determine the position coordinates corresponding to the identified sheet-metal assembly 106. The coordinate repository 218 may be implemented as a database which stores and maintains the associations between the type of the sheet-metal assembly 106 and their respective position coordinates.” (¶43)];
	“retrieving a processing-information and/or a manufacturing tool set information about processing the at least one component, which comprises searching for a raw processing-information about the at least one component in each database” “wherein” “the searching for the raw processing-information in the” database [Examiner notes that claim requires retrieving only one of a processing-information or a manufacturing tool set information.
	See, to process the sheet metal component 106, the processing information and tool set information is retrieved (e.g.; retrieving control information of the tool 104 and generating control instructions to control the operations of tool 104 to perform processing on the component 106). Examiner notes that, in broadest reasonable interpretation, the claim requires searching database to retrieve a initial/specification/preset etc. processing- information such that any processing- information that is included with the type of asset. Gallagher teaches: See the raw processing- information of the component is searched in the database, and if it is available then it is retrieved from the database (e.g.; from database, coordinate repository 218, retrieving asset related processing information such as coordinate information that are used for controlling the asset): “Once the type of the sheet-metal assembly 106 is identified, the controller 112 may determine one or more position coordinates based on the identified sheet-metal assembly 106. Based on the position coordinates, the controller 112 may control the movement and operation of the work-performing apparatus 104.” “the controller 112 may generate executable instructions, which when executed, control the movement and operation of the work-performing apparatus 104.” (¶35)… “The data 210 on the other hand includes assembly identifier 216, coordinate repository 218, and other data 220.” (¶39)… “obtain a plurality of position coordinates from the coordinate repository 218 associated with the identified sheet-metal assembly 106. The coordinate repository 218 may store the position coordinates as a mapping between identifiers associated with different sheet-metal assemblies 106, and their respective position coordinates. Based on the mapping, the location module 212 may determine the position coordinates corresponding to the identified sheet-metal assembly 106. The coordinate repository 218 may be implemented as a database which stores and maintains the associations between the type of the sheet-metal assembly 106 and their respective position coordinates.” (¶43)];
	“processing the at least one component by the manufacturing tool set according to the processing-information and/or the manufacturing tool set information.” [See processing the component 106 by tool 104 based on the processing information (e.g.; use the generated control information to control the operations of tool 104 to perform processing on the component 106): “the controller 112 may generate executable instructions, which when executed, control the movement and operation of the work-performing apparatus 104. The work-performing apparatus 104 may subsequently be operated, by virtue of the execution of the instructions, to form holes, but cutting or piercing, at locations corresponding to the determined position coordinates.” (¶35)… “the controller 112 may operate the work-performing apparatus 104 to form holes at locations corresponding to the position coordinates. As and when different types of sheet-metal assemblies 106 are conveyed, the work control system 102 would identify the type of the sheet-metal assemblies 106, and accordingly control the movement and operation of the work-performing apparatus 104 to pierce the holes in accordance with the type of the sheet-metal assemblies 106.” (¶36)], but doesn’t explicitly disclose, “conveying the at least one component according to the asset-information by the feeding line to the central conveyor line,” “searching for a raw asset-information” “in each database from a list of databases,” “searching for a raw processing-information” “in each database from the list of databases,” “the searching for the raw asset-information and the searching for the raw processing-information in the list of databases is designed for searching among several databases.” “wherein retrieving the processing-information comprises retrieving a semantic relation between a first attribute of the asset-information and a second attribute of the asset-information, wherein the semantic relation between the first attribute and the second attribute of the asset-information comprises a function indicating a mathematical relationship, a physical relationship, and/or an ontological relationship,”
	However, Lay discloses, “conveying the at least one component according to the asset-information by the feeding line to the central conveyor line,” [Examiner notes that applicant’s specification ¶25 describes “central conveyor line” as “an arrangement of robotic components for treating, assembling, etc. the product in a specified way.” See the component is fed into the central conveyor line based on the identification information (e.g.; introduce/position/place the vehicle door 102 on the processing mechanism based on the identified door information): “the type of vehicle door 102 automatically identified using a bar code reader or other sensor at step 604 may be used to retrieve the one or more process parameters from a database at step 606.” (¶51)… “positioning the press head 202 and/or support head 204 at step 608.” (¶55)… “the actuated platform 300 may be operated automatically to adjust the position and orientation of the press head 202 and the support head 204 according to a set of stored parameters associated with one type of vehicle door 102.” (¶43)], but doesn’t explicitly disclose, “searching for a raw asset-information” “in each database from a list of databases,” “searching for a raw processing-information” “in each database from the list of databases,” “the searching for the raw asset-information and the searching for the raw processing-information in the list of databases is designed for searching among several databases.” “wherein retrieving the processing-information comprises retrieving a semantic relation between a first attribute of the asset-information and a second attribute of the asset-information, wherein the semantic relation between the first attribute and the second attribute of the asset-information comprises a function indicating a mathematical relationship, a physical relationship, and/or an ontological relationship,”
	However, Bliss discloses, “searching for a raw asset-information” “in each database from a list of databases,” “searching for a raw processing-information” “in each database from the list of databases,” “the searching for the raw asset-information and the searching for the raw processing-information in the list of databases is designed for searching among several databases.” [See as shown in figure 2 there are several databases (e.g.; multiple sources) that are accessed through 202. See the system searches through the list of databases to find asset information and processing information: “FIG. 2 is a conceptual diagram illustrating this industrial data federation.” “industrial search engine indexes data from multiple sources both across the industrial facility and external to the facility, including but not limited to industrial controllers, HMIs, data historians, device and system documentation repositories (e.g., drawings, manuals, knowledgebase articles, etc.), system inventory management systems, and/or other such platforms. The search system indexes and correlates this multi-platform data to yield a federated data model 202 that can be accessed and searched by a client device 204.” (¶45)… “client device 204 may submit a search request for a particular data tag (e.g., Tank1) to the federated data model 202. Based on the indexed plant-wide information recorded in the model, the industrial search system can locate all instances of the specified data tag” “the search system may provide a categorized search result list that includes a first list of discovered references to the data tag in one or more industrial control programs (e.g., ladder logic, sequential function charts, etc.),” ‘In response to selection of a search result in the industrial controller list result, the search system remotely launches an instance of the appropriate controller development application on the client device and navigates to the portion of the control program (e.g., a ladder logic rung) corresponding to the selected instance.” (¶46)], but doesn’t explicitly disclose, “wherein retrieving the processing-information comprises retrieving a semantic relation between a first attribute of the asset-information and a second attribute of the asset-information, wherein the semantic relation between the first attribute and the second attribute of the asset-information comprises a function indicating a mathematical relationship, a physical relationship, and/or an ontological relationship,”
	However, Noguchi discloses, “wherein retrieving the processing-information comprises retrieving a semantic relation between a first attribute of the asset-information and a second attribute of the asset-information, wherein the semantic relation between the first attribute and the second attribute of the asset-information comprises a function indicating a mathematical relationship, a physical relationship, and/or an ontological relationship,” [Examiner notes that since claim requires retrieving only one of a processing-information or a manufacturing tool set information about processing the at least one component, and since Gallagher teaches a manufacturing tool set information about processing the at least one component, thus Gallagher meets the claim limitations. Therefore, the limitation, “retrieving a processing-information” an related further limitations are not required.
	However, for the purpose of compact prosecution, a rejection including a prior art that teaches the above described limitation is provided.
	Examiner notes that claim limitation requires only one of a mathematical relationship, a physical relationship, and/or an ontological relationship.
	See retrieving (e.g.; receiving schematic data based on the inquiry) schematic relation (e.g.; schematic indicating connection/relation between components/modules) between a first and second attribute (e.g.; connection between first attribute such as motor M1 and second attribute such as rear wheels such as any one of M2, M3) of the asset information (e.g.; information regarding the asset/vehicle/car), where the schematic information comprises a function indicating a mathematical relationship or a physical relationship (e.g.; physical relationship between motor and rear wheels or mathematical model representing relationship between motor module and rear wheels modules): “when detecting the new module M, the host 2 inquires the server 3 of various pieces of information of this module M. The server 3 provides to the host 2 module data which is the various pieces of information of this module M in response to the inquiry from the host 2.” (¶123)… “The server 3 transmits to the host 2 the module data of the module M specified based on the module ID included in this data request information in response to the data request information from the host 2. This module data indicates a module ID, the number of connection ports, a connection port address, a module shape, a connection port coordinate, a material/weight, a manufacturer/model and a module name.” (¶124)…. “FIG. 5 illustrates an example where a car is assembled as a gadget which is operated by the modules M1 to M7. The module M1 functions as a motor. The modules M2, M3, M5 and M7 function as tires. The module M4 functions as a frame. The module M6 functions as a gear box.” (¶86)… “The module M1 is connected with the module M2 which functions a rear left wheel and the module M3 which functions as a rear right wheel. The module M4 has a rear portion connected with the module M1 and a front portion connected with the module M6. The module M6 is connected with the module M5 which functions a front left wheel and the module M7 which functions as a front right wheel.” (¶87)].

	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of feeding/introducing the component on a processing line based on the component information taught by Lay and combined the capability of searching through plurality of databases to retrieve asset information and processing information taught by Bliss, and combined the capability of retrieving schematic relation between and first and second attributes of the asset information, where the schematic relation comprises physical/mathematical relationship taught by Noguchi with the system taught by Gallagher as discussed above. A person of ordinary skill in the manufacturing and data processing system field would have been motivated to make such combination in order to reliably and consistently perform processing on the component  [Lay: “reliably and consistently applying door garnishes during vehicle assembly.” (¶4)], and in order to quickly identify issues requiring attention by automatically and dynamically searching the databases [Bliss: “dynamic search and notification features. With a plant's industrial data indexed in the federated search model, one or more dynamic search engines can be configured to access the model automatically in the background to quickly identify issues requiring attention.” (¶47)], and in order to reduce cost and power consumption simplifying the configuration representing schematic relations between components [Noguchi: “it is possible to substantially simplify the configuration of the module M, and substantially reduce cost and power consumption of the module M and the system.” (¶17)].


Claim 2:
	Regarding claim 2, Gallagher, Bliss, Noguchi, and Lay disclose all the elements of claim 1. 
	Gallagher further discloses, “the asset-information about the component and/or the manufacturing tool set comprises at least one of: a type of the at least one component, the manufacturing tool set, and a model of the component, comprising at least one attribute.” [Examiner notes that claim requires asset information about only one of the at least one component and/or the manufacturing tool set such that only asset-information related to the component is required. 
	Gallagher teaches: See the asset information of the sheet metal 106 include type of the component 106 (e.g.; type based on tagged identifiers), model of the component 106 comprising at least one attribute (e.g.; model including physical attributes such as geometry, size, etc.): “the type of the sheet-metal assembly 106 is determined. For example, the sensor(s) 108 provided on the work-performing apparatus 104 may detect data representing one or more physical attributes (such as geometry, size, etc.) of the sheet-metal assembly 106. The sensor(s) 108 may also be configured to detect one or more tagged identifiers associated with the sheet-metal assembly 106. The sensor(s) 108 may, based on the physical attribute data or the tagged identifiers, capture certain information associated with the sheet-metal assembly 106. Once the information associated with the sheet-metal assembly 106 is obtained, the same are communicated to the work control system 102.” (¶33)];

Claim 6:
	Regarding claim 6, Gallagher, Bliss, Noguchi, and Lay disclose all the elements of claim 1. 
	Gallagher further discloses, “The production line according to claim 1, wherein the processing-information comprises: the asset-information about the at least one component to be processed, the manufacturing tool set, and a processing-technique to process the at least one component.” [Examiner notes that the independent claim 1 requires retrieving only one of a processing-information and/or a manufacturing tool set information. Since Gallagher teaches manufacturing tool set information, the feature the processing-information is not required. However, for the examination purpose, the feature “the processing-information” is mapped to the teachings of Gallagher:
	Gallagher teaches: See the processing information includes, asset information of component 106 (e.g.; identification, type, and model), manufacturing tool set 104 and a processing-technique to process the at least one component (e.g.; control command to control the tool 104 to perform processing according to the type of component 106 and information of component 106): “the type of the sheet-metal assembly 106 is determined. For example, the sensor(s) 108 provided on the work-performing apparatus 104 may detect data representing one or more physical attributes (such as geometry, size, etc.) of the sheet-metal assembly 106. The sensor(s) 108 may also be configured to detect one or more tagged identifiers associated with the sheet-metal assembly 106. The sensor(s) 108 may, based on the physical attribute data or the tagged identifiers, capture certain information associated with the sheet-metal assembly 106. Once the information associated with the sheet-metal assembly 106 is obtained, the same are communicated to the work control system 102.” (¶33)… “Once the type of the sheet-metal assembly 106 is identified, the controller 112 may determine one or more position coordinates based on the identified sheet-metal assembly 106. Based on the position coordinates, the controller 112 may control the movement and operation of the work-performing apparatus 104.” “the controller 112 may generate executable instructions, which when executed, control the movement and operation of the work-performing apparatus 104.” (¶35)].

Claim 7:
	Regarding claim 7, Gallagher, Bliss, Noguchi, and Lay disclose all the elements of claim 1. 
	Gallagher further discloses, “the processing-technique comprises: to drill, to mill, to turn, and/or to polish the at least one component, and/or to connect at least two components by a substance-to-substance bond, a form-locked connection, and/or a frictional connection.” [Examiner notes that claim requires only one of 1. to drill, to mill, to turn, and/or to polish the at least one component, or 2. to connect at least two components by a substance-to-substance bond, a form-locked connection, and/or a frictional connection.
	Further claim requires only one of, to drill, to mill, to turn, or to polish the at least one component.
	Further claim requires only one of, to connect at least two components by a substance-to-substance bond, a form-locked connection, and/or a frictional connection.
	Gallagher teaches: See the processing technique including perform drilling/cutting process: “Based on the position coordinates, the controller 112 may control the movement and operation of the work-performing apparatus 104.” “the controller 112 may generate executable instructions, which when executed, control the movement and operation of the work-performing apparatus 104.” (¶35)… “The work-performing apparatus 104 may be a cutting apparatus, such as” “a hydraulically actuated-cutting apparatus.” (¶29)… “the controller 112 may activate the work-performing apparatus 104 to form the hole onto the sheet-metal assembly 106, such as by way of piercing or cutting.” (¶48)].

Claim 11 (amended):
	Regarding claim 11, Gallagher discloses, “A computer-implemented method for manufacturing a building block, which comprises at least one component, in a production line, the method comprising:” [See the production line (e.g.; assembly line 100) and method for manufacturing a product (e.g.; sheet metal with holes) with a component (e.g.; metal component): “FIG. 4 illustrates method 400 for forming holes onto a sheet-metal assembly, according to an implementation of the present subject matter.” (¶56)… “a certain type of sheet-metal assembly 106 may be conveyed through the vehicle manufacturing assembly 100.” (¶32)… “the sheet-metal assembly 106 is conveyed by the assembly line path 302 in the direction as indicated by direction A.” (¶52)];
	“retrieving an asset-information about the at least one component and/or a manufacturing tool set;” “which comprises searching for a raw asset-information about the at least one component and/or the manufacturing tool set in each database” “wherein the searching for the raw asset-information” “in the” database [Examiner notes that claim requires retrieving asset information about only one of the at least one component and/or the manufacturing tool set. See the asset information of the sheet metal 106 (e.g.; identification, model, and type of component). Examiner notes that in broadest reasonable interpretation the claim requires searching database to retrieve a initial/specification/preset etc. asset information such that any asset information that is included with the type of asset. Gallagher teaches: See the raw asset information of the component is searched in the database, and if it is available then it is retrieved from the database (e.g.; retrieving identification from database, coordinate repository 218): “The assembly detector 110 may determine the type of the sheet-metal assembly 106,” (¶31)… “the type of the sheet-metal assembly 106 is determined. For example, the sensor(s) 108 provided on the work-performing apparatus 104 may detect data representing one or more physical attributes (such as geometry, size, etc.) of the sheet-metal assembly 106. The sensor(s) 108 may also be configured to detect one or more tagged identifiers associated with the sheet-metal assembly 106. The sensor(s) 108 may, based on the physical attribute data or the tagged identifiers, capture certain information associated with the sheet-metal assembly 106. Once the information associated with the sheet-metal assembly 106 is obtained, the same are communicated to the work control system 102.” (¶33)… “The data 210 on the other hand includes assembly identifier 216, coordinate repository 218, and other data 220.” (¶39)… “obtain a plurality of position coordinates from the coordinate repository 218 associated with the identified sheet-metal assembly 106. The coordinate repository 218 may store the position coordinates as a mapping between identifiers associated with different sheet-metal assemblies 106, and their respective position coordinates. Based on the mapping, the location module 212 may determine the position coordinates corresponding to the identified sheet-metal assembly 106. The coordinate repository 218 may be implemented as a database which stores and maintains the associations between the type of the sheet-metal assembly 106 and their respective position coordinates.” (¶43)];
	“retrieving a processing-information and/or a manufacturing tool set information about processing the at least one component, which comprises searching for a raw processing-information about the at least one component in each database” “wherein” “the searching for the raw processing-information in the” database [See, to process the sheet metal component 106, the processing information and tool set information is retrieved (e.g.; retrieving control information of the tool 104 and generating control instructions to control the operations of tool 104 to perform processing on the component 106). Examiner notes that in broadest reasonable interpretation the claim requires searching database to retrieve a initial/specification/preset etc. processing- information such that any processing- information that is included with the type of asset. Gallagher teaches: See the raw processing- information of the component is searched in the database, and if it is available then it is retrieved from the database (e.g.; from database, coordinate repository 218, retrieving asset related processing information such as coordinate information that are used for controlling the asset): “Once the type of the sheet-metal assembly 106 is identified, the controller 112 may determine one or more position coordinates based on the identified sheet-metal assembly 106. Based on the position coordinates, the controller 112 may control the movement and operation of the work-performing apparatus 104.” “the controller 112 may generate executable instructions, which when executed, control the movement and operation of the work-performing apparatus 104.” (¶35)… “The data 210 on the other hand includes assembly identifier 216, coordinate repository 218, and other data 220.” (¶39)… “obtain a plurality of position coordinates from the coordinate repository 218 associated with the identified sheet-metal assembly 106. The coordinate repository 218 may store the position coordinates as a mapping between identifiers associated with different sheet-metal assemblies 106, and their respective position coordinates. Based on the mapping, the location module 212 may determine the position coordinates corresponding to the identified sheet-metal assembly 106. The coordinate repository 218 may be implemented as a database which stores and maintains the associations between the type of the sheet-metal assembly 106 and their respective position coordinates.” (¶43)];
	“processing the at least one component according to the processing-information and/or the manufacturing tool set information.” [See processing the component 106 by tool 104 based on the processing information (e.g.; use the generated control information to control the operations of tool 104 to perform processing on the component 106): “the controller 112 may generate executable instructions, which when executed, control the movement and operation of the work-performing apparatus 104. The work-performing apparatus 104 may subsequently be operated, by virtue of the execution of the instructions, to form holes, but cutting or piercing, at locations corresponding to the determined position coordinates.” (¶35)… “the controller 112 may operate the work-performing apparatus 104 to form holes at locations corresponding to the position coordinates. As and when different types of sheet-metal assemblies 106 are conveyed, the work control system 102 would identify the type of the sheet-metal assemblies 106, and accordingly control the movement and operation of the work-performing apparatus 104 to pierce the holes in accordance with the type of the sheet-metal assemblies 106.” (¶36)], but doesn’t explicitly disclose, “conveying the at least one component according to the asset-information by the feeding line to a central conveyor line;” “searching for a raw asset-information” “in each database from a list of databases;” “searching for a raw processing-information” “in each database from the list of databases;” “the searching for the raw-asset-information and the searching for the raw processing-information in the list of databases is designed for searching among several databases.” “wherein retrieving the processing-information comprises retrieving a semantic relation between a first attribute of the asset-information and a second attribute of the asset-information, wherein the semantic relation between the first attribute and the second attribute of the asset-information comprises a function indicating a mathematical relationship, a physical relationship, and/or an ontological relationship,”
	However, Lay discloses, “conveying the at least one component according to the asset-information by the feeding line to a central conveyor line;” [Examiner notes that applicant’s specification ¶25 describes “central conveyor line” as “an arrangement of robotic components for treating, assembling, etc. the product in a specified way.” See the component is fed into the central conveyor line based on the identification information (e.g.; introduce/position/place the vehicle door 102 on the processing mechanism based on the identified door information): “the type of vehicle door 102 automatically identified using a bar code reader or other sensor at step 604 may be used to retrieve the one or more process parameters from a database at step 606.” (¶51)… “positioning the press head 202 and/or support head 204 at step 608.” (¶55)… “the actuated platform 300 may be operated automatically to adjust the position and orientation of the press head 202 and the support head 204 according to a set of stored parameters associated with one type of vehicle door 102.” (¶43)], but doesn’t explicitly disclose, “searching for a raw asset-information” “in each database from a list of databases;” “searching for a raw processing-information” “in each database from the list of databases;” “the searching for the raw-asset-information and the searching for the raw processing-information in the list of databases is designed for searching among several databases.” “wherein retrieving the processing-information comprises retrieving a semantic relation between a first attribute of the asset-information and a second attribute of the asset-information, wherein the semantic relation between the first attribute and the second attribute of the asset-information comprises a function indicating a mathematical relationship, a physical relationship, and/or an ontological relationship,”
	However, Bliss discloses, “searching for a raw asset-information” “in each database from a list of databases;” “searching for a raw processing-information” “in each database from the list of databases;” “the searching for the raw-asset-information and the searching for the raw processing-information in the list of databases is designed for searching among several databases.” [See as shown in figure 2 there are several databases (e.g.; multiple sources) that are accessed through 202. See the system searches through the list of databases to find asset information and processing information: “FIG. 2 is a conceptual diagram illustrating this industrial data federation.” “industrial search engine indexes data from multiple sources both across the industrial facility and external to the facility, including but not limited to industrial controllers, HMIs, data historians, device and system documentation repositories (e.g., drawings, manuals, knowledgebase articles, etc.), system inventory management systems, and/or other such platforms. The search system indexes and correlates this multi-platform data to yield a federated data model 202 that can be accessed and searched by a client device 204.” (¶45)… “client device 204 may submit a search request for a particular data tag (e.g., Tank1) to the federated data model 202. Based on the indexed plant-wide information recorded in the model, the industrial search system can locate all instances of the specified data tag” “the search system may provide a categorized search result list that includes a first list of discovered references to the data tag in one or more industrial control programs (e.g., ladder logic, sequential function charts, etc.),” ‘In response to selection of a search result in the industrial controller list result, the search system remotely launches an instance of the appropriate controller development application on the client device and navigates to the portion of the control program (e.g., a ladder logic rung) corresponding to the selected instance.” (¶46)], but doesn’t explicitly disclose, “wherein retrieving the processing-information comprises retrieving a semantic relation between a first attribute of the asset-information and a second attribute of the asset-information, wherein the semantic relation between the first attribute and the second attribute of the asset-information comprises a function indicating a mathematical relationship, a physical relationship, and/or an ontological relationship,”
	However, Noguchi discloses, “wherein retrieving the processing-information comprises retrieving a semantic relation between a first attribute of the asset-information and a second attribute of the asset-information, wherein the semantic relation between the first attribute and the second attribute of the asset-information comprises a function indicating a mathematical relationship, a physical relationship, and/or an ontological relationship,” [Examiner notes that since claim requires retrieving only one of a processing-information or a manufacturing tool set information about processing the at least one component, and since Gallagher teaches a manufacturing tool set information about processing the at least one component, thus Gallagher meets the claim limitations. Therefore, the limitation, “retrieving a processing-information” an related further limitations are not required.
	However, for the purpose of compact prosecution, a rejection including a prior art that teaches the above described limitation is provided.
	Examiner notes that claim limitation requires only one of a mathematical relationship, a physical relationship, and/or an ontological relationship.
	See retrieving (e.g.; receiving schematic data based on the inquiry) schematic relation (e.g.; schematic indicating connection/relation between components/modules) between a first and second attribute (e.g.; connection between first attribute such as motor M1 and second attribute such as rear wheels such as any one of M2, M3) of the asset information (e.g.; information regarding the asset/vehicle/car), where the schematic information comprises a function indicating a mathematical relationship or a physical relationship (e.g.; physical relationship between motor and rear wheels or mathematical model representing relationship between motor module and rear wheels modules): “when detecting the new module M, the host 2 inquires the server 3 of various pieces of information of this module M. The server 3 provides to the host 2 module data which is the various pieces of information of this module M in response to the inquiry from the host 2.” (¶123)… “The server 3 transmits to the host 2 the module data of the module M specified based on the module ID included in this data request information in response to the data request information from the host 2. This module data indicates a module ID, the number of connection ports, a connection port address, a module shape, a connection port coordinate, a material/weight, a manufacturer/model and a module name.” (¶124)…. “FIG. 5 illustrates an example where a car is assembled as a gadget which is operated by the modules M1 to M7. The module M1 functions as a motor. The modules M2, M3, M5 and M7 function as tires. The module M4 functions as a frame. The module M6 functions as a gear box.” (¶86)… “The module M1 is connected with the module M2 which functions a rear left wheel and the module M3 which functions as a rear right wheel. The module M4 has a rear portion connected with the module M1 and a front portion connected with the module M6. The module M6 is connected with the module M5 which functions a front left wheel and the module M7 which functions as a front right wheel.” (¶87)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of feeding/introducing the component on a processing line based on the component information taught by Lay and combined the capability of searching through plurality of databases to retrieve asset information and processing information taught by Bliss, and combined the capability of retrieving schematic relation between and first and second attributes of the asset information, where the schematic relation comprises physical/mathematical relationship taught by Noguchi with the method taught by Gallagher as discussed above. A person of ordinary skill in the manufacturing and data processing system field would have been motivated to make such combination in order to reliably and consistently perform processing on the component  [Lay: “reliably and consistently applying door garnishes during vehicle assembly.” (¶4)], and in order to quickly identify issues requiring attention by automatically and dynamically searching the databases [Bliss: “dynamic search and notification features. With a plant's industrial data indexed in the federated search model, one or more dynamic search engines can be configured to access the model automatically in the background to quickly identify issues requiring attention.” (¶47)], and in order to reduce cost and power consumption simplifying the configuration representing schematic relations between components [Noguchi: “it is possible to substantially simplify the configuration of the module M, and substantially reduce cost and power consumption of the module M and the system.” (¶17)].
Claim 12:
	Regarding claim 12, Gallagher, Bliss, Noguchi, and Lay disclose all the elements of claim 11. 
	Gallagher further discloses, “the processing-information includes processing-technique that comprises: to drill, to mill, to turn, and/or to polish the at least one component, and/or to connect at least two components by a substance-to-substance bond, a form-locked connection, and/or a frictional connection.” [Examiner notes that claim requires only one of 1. to drill, to mill, to turn, and/or to polish the at least one component, or 2. to connect at least two components by a substance-to-substance bond, a form-locked connection, and/or a frictional connection.
	Further claim requires only one of, to drill, to mill, to turn, or to polish the at least one component.
	Further claim requires only one of, to connect at least two components by a substance-to-substance bond, a form-locked connection, and/or a frictional connection.
	Gallagher teaches: See the processing technique including perform drilling/cutting process: “Based on the position coordinates, the controller 112 may control the movement and operation of the work-performing apparatus 104.” “the controller 112 may generate executable instructions, which when executed, control the movement and operation of the work-performing apparatus 104.” (¶35)… “The work-performing apparatus 104 may be a cutting apparatus, such as” “a hydraulically actuated-cutting apparatus.” (¶29)… “the controller 112 may activate the work-performing apparatus 104 to form the hole onto the sheet-metal assembly 106, such as by way of piercing or cutting.” (¶48)].
Claim 13:
	Regarding claim 13, Gallagher, Bliss, Noguchi, and Lay disclose all the elements of claim 11. 
	Gallagher further discloses, “on-transitory computer-readable storage medium having a program stored therein, which, when executed on a control unit, instructs the control unit to perform the method according to claim 11” [See: “The memory 206 may store one or more computer-readable instructions, which may be fetched and executed for carrying out a forming process for a sheet-metal assembly. The memory 206 may include any non-transitory computer-readable medium including, for example, volatile memory, such as RAM, or non-volatile memory such as EPROM, flash memory, and the like.” (¶38)… “The module(s) 208 may be implemented as a combination of hardware and programming (e.g., programmable instructions) to implement one or more functionalities of the module(s) 208.” (¶39)… “the programming for the module(s) 208 may be processor executable instructions stored on a non-transitory machine-readable storage medium and the hardware for the module(s) 208 may include a processing resource (e.g., one or more processors), to execute such instructions.” (¶40)].

Claim 15:
	Regarding claim 15, Gallagher, Bliss, Noguchi, and Lay disclose all the elements of claim 1. 
	Gallagher further discloses, “A method of using the production line according to claim 1 to manufacture a vehicle or a part of a vehicle.” [See the method of using the production line to manufacture a part of an automobile: “FIG. 4 illustrates method 400 for forming holes onto a sheet-metal assembly, according to an implementation of the present subject matter.” (¶56)… “a certain type of sheet-metal assembly 106 may be conveyed through the vehicle manufacturing assembly 100.” (¶32)… “the sheet-metal assembly 106 is conveyed by the assembly line path 302 in the direction as indicated by direction A.” (¶52)…“FIG. 1 provides a block diagram depicting a vehicle manufacturing assembly 100 for carrying out a hole forming process for a sheet-metal assembly. The vehicle manufacturing assembly 100 may be implemented within a manufacturing cell of an automotive manufacturing facility.” (¶28)].

Claim 16:
	Regarding claim 16, Gallagher, Bliss, Noguchi, and Lay disclose all the elements of claim 11. 
	Gallagher further discloses, “The computer-implemented method of claim 11, the method is implemented to manufacture a vehicle or a part of a vehicle” [See the method of using the production line to manufacture a part of an automobile: “FIG. 4 illustrates method 400 for forming holes onto a sheet-metal assembly, according to an implementation of the present subject matter.” (¶56)… “a certain type of sheet-metal assembly 106 may be conveyed through the vehicle manufacturing assembly 100.” (¶32)… “the sheet-metal assembly 106 is conveyed by the assembly line path 302 in the direction as indicated by direction A.” (¶52)…“FIG. 1 provides a block diagram depicting a vehicle manufacturing assembly 100 for carrying out a hole forming process for a sheet-metal assembly. The vehicle manufacturing assembly 100 may be implemented within a manufacturing cell of an automotive manufacturing facility.” (¶28)].

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gallagher, Bliss, Noguchi, and Lay, and further in view of Jammalamadaka et al. (US20190186889A1) [hereinafter Jammalamadaka].
Claim 3:
	Regarding claim 3, Gallagher, Bliss, Noguchi, and Lay disclose all the elements of claim 1, but they do not explicitly disclose, “wherein the asset-information further comprises a lifecycle of the at least one component and/or of the manufacturing tool set.”
	However, Jammalamadaka discloses, “wherein the asset-information further comprises a lifecycle of the at least one component and/or of the manufacturing tool set.” [Examiner notes that claim requires asset information about only one of the at least one component and/or the manufacturing tool set. See the asset information include the lifecycle information of the component (e.g.; service life of the component): “The seat record 136 are preferably maintained for at least the service life of the vehicle seats 102. Each of the seat records 136 may be cross referenced with a vehicle identification number (VIN) for the vehicles in which each of the vehicle seats 102 are installed” (¶40)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the asset information of the component including the lifecycle information of the asset taught by Jammalamadaka with the system taught by Gallagher, Bliss, Noguchi, and Lay as discussed above. A person of ordinary skill in the manufacturing and data processing system field would have been motivated to make such combination in order to have the additional advantage of performing automatic inspection of the component  [Jammalamadaka: “operation of the checking station 110 is automated such that active intervention by the operator is not required during normal operation.” (¶56)].

Claim(s) 4-5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gallagher, Bliss, Noguchi, and Lay, and further in view of HONG et al. (US20210034826A1) [hereinafter HONG].
Claim 4:
	Regarding claim 4, Gallagher, Bliss, Noguchi, and Lay disclose all the elements of claim 1.
	Gallagher further discloses, “if the raw asset-information about the at least one component is available in a database from the list of databases, transforming the raw asset-information about the at least one component into the asset-information.” [See the raw asset information of the component is searched in the database, and if it is available then it is retrieved from the database (e.g.; retrieving from database, coordinate repository 218), and the system transforms the raw asset information into asset information (e.g.; position coordinates of the identified type of the component 106): “The data 210 on the other hand includes assembly identifier 216, coordinate repository 218, and other data 220.” (¶39)… “obtain a plurality of position coordinates from the coordinate repository 218 associated with the identified sheet-metal assembly 106. The coordinate repository 218 may store the position coordinates as a mapping between identifiers associated with different sheet-metal assemblies 106, and their respective position coordinates. Based on the mapping, the location module 212 may determine the position coordinates corresponding to the identified sheet-metal assembly 106. The coordinate repository 218 may be implemented as a database which stores and maintains the associations between the type of the sheet-metal assembly 106 and their respective position coordinates.” (¶43)], but doesn’t explicitly disclose, “if the raw asset-information about the at least one component is not available in any database from of the list of databases, outputting a warning;”
	However, HONG discloses, “if the raw asset-information about the at least one component is not available in any database from of the list of databases, outputting a warning;” [See the system searches database for raw asset-information (e.g.; identification code), and if no raw asset-information exist, the system sends a warning/notification: “obtain an object identification code which is corresponding to and provided on the electronic tag” (¶8)… “according to the received object identification code, the data management system searches from the database whether an identification code of the product items is consistent with the object identification code; and” (¶10)… “if the identification code which is consistent with the object identification code is not found, the data management system transmits a notification message” (¶11)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of searching database to find a raw asset information of a component and if raw asset information is not found, the system outputs a notification taught by HONG with the system taught by Gallagher, Bliss, Noguchi, and Lay as discussed above. A person of ordinary skill in the product data processing system field would have been motivated to make such combination in order to conveniently find and check products/components [HONG: “it would be more convenient to check products.” (¶12)].

Claim 5:
	Regarding claim 5, Gallagher, Hong, and Lay disclose all the elements of claims 1 and 4, but Gallagher doesn’t explicitly disclose, “checking each database from the list of databases, in regular intervals or based on occurrence of an event, for a new and/or a changed raw asset-information about the at least one component and/or a change in the manufacturing tool set.”
	However, HONG discloses, “checking each database from the list of databases, in regular intervals or based on occurrence of an event, for a new and/or a changed raw asset-information about the at least one component and/or a change in the manufacturing tool set.” [See the in response to receiving object identification code (e.g.; based on occurrence of an event), the system searches the database: “Step S13: according to the received object identification code, the data management system 100 searches from the database 12 whether there is an identification code of the product items P01 to P12 being consistent with the object identification code.” (¶31)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the above described teachings of HONG with the system taught by Gallagher, Bliss, Noguchi, and Lay as discussed above. A person of ordinary skill in the product data processing system field would have been motivated to make such combination for the same reasons as described above in claim 4.
	
Claim 8:
	Regarding claim 8, Gallagher, Bliss, Noguchi, and Lay disclose all the elements of claims 1 and 4.
	Gallagher further discloses,  “if the raw processing-information about the at least one component is available in a database from the list of databases, transforming the raw processing-information about the at least one component, which is available in the database, into the processing-information.” [See the raw processing- information of the component is searched in the database, and if it is available then it is retrieved from the database (e.g.; retrieving from database, coordinate repository 218), and the system transforms the raw processing- information into processing- information (e.g.; Based on the mapping, the location module 212 may determine the position coordinates corresponding to the identified sheet-metal assembly 106): “The data 210 on the other hand includes assembly identifier 216, coordinate repository 218, and other data 220.” (¶39)… “obtain a plurality of position coordinates from the coordinate repository 218 associated with the identified sheet-metal assembly 106. The coordinate repository 218 may store the position coordinates as a mapping between identifiers associated with different sheet-metal assemblies 106, and their respective position coordinates. Based on the mapping, the location module 212 may determine the position coordinates corresponding to the identified sheet-metal assembly 106. The coordinate repository 218 may be implemented as a database which stores and maintains the associations between the type of the sheet-metal assembly 106 and their respective position coordinates.” (¶43)], but doesn’t explicitly disclose, “if the raw processing-information about the at least one component is not available in any database from the list of databases, outputting a warning;”
	However, HONG discloses, “if the raw processing-information about the at least one component is not available in any database from the list of databases, outputting a warning;” [See the system searches database for information (e.g.; identification code corresponding to the device), and if no raw information exist, the system sends a warning/notification: “obtain an object identification code which is corresponding to and provided on the electronic tag” (¶8)… “according to the received object identification code, the data management system searches from the database whether an identification code of the product items is consistent with the object identification code; and” (¶10)… “if the identification code which is consistent with the object identification code is not found, the data management system transmits a notification message” (¶11)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the above described teachings of HONG with the system taught by Gallagher, Bliss, Noguchi, and Lay as discussed above. A person of ordinary skill in the product data processing system field would have been motivated to make such combination for the same reasons as described above in claim 4.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gallagher, Bliss, Noguchi, and Lay, and further in view of Hussain et al. (US20200257853A1) [hereinafter Hussain].
Claim 10 (amended):
	Regarding claim 10, Gallagher, Bliss, Noguchi, and Lay disclose all the elements of claim 9, but they do not explicitly disclose, “outputting a warning if the function is not defined or invalid.”
	However, Hussain discloses, “outputting a warning if the function is not defined or invalid.” [See outputting error message when function is invalid: “The agent service 106 can generate the response with an error code indicating that the agent service 106 is inoperative (e.g., an HTTP message with a 5xx status code). The agent service 106 can transmit or provide the response indicating error to the digital assistant application 108.” (¶51)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of outputting error message when the function is invalid taught by Hussain with the system taught by Gallagher, Bliss, Noguchi, and Lay as discussed above. A person of ordinary skill in the data processing system field would have been motivated to make such combination in order to allows more efficient use of resources [Hussain: “allows more efficient use of server resources” (¶32)].
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant responds
(a)	Response to Prior Art Rejection:
	As such, for at least the foregoing reasons, it is respectfully submitted that Gallagher fails to disclose or suggest at least the above-identified features of amended claim 1. It is further respectfully submitted that Lay, Bliss, Hong, Jammalamadaka, and Hussain, alone or in combination with Gallagher, do not cure the above-discussed deficiencies of Gallagher, and the Office has not relied on Lay, Bliss, Jammalamadaka, and Hussain for such features in any event.

	Accordingly, because Lay, Bliss, Jammalamadaka, Hussain, Gallagher, and Hong fail to disclose or suggest at least the above-identified distinguishing features of independent claim 1, claim 1 is patentable over Lay, Bliss, Jammalamadaka, Hussain, Gallagher, and Hong. Independent claim 11, although different in scope from claim 1, has been amended to include the above-identified distinguishing features of claim 1 and is also patentable over Lay, Bliss, Jammalamadaka, Hussain, Gallagher, and Hong at least for similar reasons as discussed above with respect to claim 1. Dependent claims 2-8, 10, 12, 13, 15, and 16, which depend from claims 1 or 11, are also patentable over Lay, Bliss, Jammalamadaka, Hussain, Gallagher, and Hong for at least these same reasons, and further due to the additional features recited therein. 
	As such, reconsideration and withdrawal of the rejection of these claims is respectfully requested.
(Page: 8)

With respect to (a) above, Examiner appreciates the interpretative description given by Applicant in response.
	In response to applicant’s amendments to claims 1 and 11, a new grounds of rejections in view of reference Noguchi has been introduced.
	Noguchi discloses, “wherein retrieving the processing-information comprises retrieving a semantic relation between a first attribute of the asset-information and a second attribute of the asset-information, wherein the semantic relation between the first attribute and the second attribute of the asset-information comprises a function indicating a mathematical relationship, a physical relationship, and/or an ontological relationship” as described in the current office action.
	Combination of Gallagher, Bliss, Noguchi, and Lay teach al the limitations of the claims 1 and 11 as described in the current office action.
Applicant’s arguments are fully considered, but for the above described reasons, the arguments are moot; therefore, claims 1-8, 10-13, and 15-16 are rejected under 35 U.S.C. 103 in view of the references as presented in the current office action.
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed in the PTO-892 Notice of Reference Cited document.
US20180339456A1 - Robotic assembly of transport structures using on-site additive manufacturing:
	Automated assembly system for a transport structure includes a plurality of automated constructors to assemble the transport structure, wherein a first one of the automated constructors includes a three-dimensional (3-D) printer to print at least a portion of a component and transfer the component to a second one of the automated constructors for installation during the assembly of (¶5).

US20150034703A1 - Method of manufacturing vehicle body:
	A method of manufacturing a vehicle body; a feeding process to supply necessary parts for assembly of the vehicle body to an assembly line; a first assembly process to fix by welding; a second assembly process to temporarily mount; a third assembly process to perform additional welding; a fifth assembly process to fix by welding at least a roof structural part; and carrying out the vehicle body which has been assembled in the above processes (¶8).

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAFAYET whose telephone number is (571)272-8239. The examiner can normally be reached M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.S./
Examiner
Art Unit 2116




/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116